Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pingleton (US 4730100 A), hereinafter Pingleton.

Regarding claim 1, Pingleton discloses a convection cooking oven, comprising: 
a cooking cavity for receiving food product to be cooked (“a food holding oven 48 is located within the cabinet 18” column 4, line 29); 
a door movable between an open condition and a closed condition relative to the cooking cavity (“While only a single door is required for access, an upper front door 12 and a lower front door 14 are juxtaposed opposite a rear door 16 in the present embodiment” column 3, line 65); 
a heater for heating air (“A heating element 72 within the air heating chamber” column 4, line 60); 
a fan system for moving heated air within the cooking cavity (“a blower 66 operated by an electric motor 68” column 4, line 54), the fan system operable in a first mode for moving air at a first rate or in a second mode for moving air at a second rate, wherein the first rate is higher than the second rate (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49); 
a user interface including a control input for manually selecting one of the first mode or the second mode for operation of the fan system (“the control panel includes an on-off switch 96” column 5, line 45. The on-off switch is a selection of the first mode); and 
a fan system override control configured such that, when the first mode is manually selected, the fan system is automatically switched to operate in the second mode based upon occurrence of a first predefined oven condition (“When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased. It is important that the blower not be completely turned off when the selected temperature is reached. With the blower operating at low speed, a small amount of air will be circulated within the system, allowing the thermostat 90 to obtain an accurate reading of the temperature of the air within the food holding oven” column 5, line 60).

    PNG
    media_image1.png
    657
    397
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    401
    491
    media_image2.png
    Greyscale

Regarding claim 2, Pingleton discloses the convection cooking oven of claim 1, wherein the first predefined oven condition comprises a call for heat condition of the oven (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49. The call for heat condition is that the call for heat has ended).

Regarding claim 3, Pingleton discloses the convection cooking oven of claim 1, wherein the first predefined oven condition comprises a temperature condition of the cooking cavity (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49).

Regarding claim 4, Pingleton discloses the convection cooking oven of claim 3, wherein the temperature condition is a temperature of the cooking cavity reaching either a temperature set point for cooking or a predefined temperature that is below the temperature set point for cooking (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49).

Regarding claim 6, Pingleton discloses the convection cooking oven of claim 3, wherein the temperature condition is a temperature change condition (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49).

Regarding claim 8, Pingleton discloses the convection cooking oven of claim 1, wherein the first mode establishes a first effective fan motor operating speed and the second mode establishes a second effective fan motor operating speed, the first effective fan motor operating speed being faster than the second effective fan motor operating speed (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49).

Regarding claim 11, Pingleton discloses the convection cooking oven of claim 1, wherein the fan system override control is further configured such that, when the fan system is operating in the second mode as a result of the fan override control, the fan system override control will automatically switch the fan system back to the first mode based upon occurrence of a second predefined oven condition (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49).

Regarding claim 12, Pingleton discloses the convection cooking oven of claim 11, wherein the second predefined oven condition comprises the absence of the first predefined oven condition (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49).

Regarding claim 13, Pingleton discloses a convection cooking oven, comprising: 
a cooking cavity for receiving food product to be cooked (“a food holding oven 48 is located within the cabinet 18” column 4, line 29); 
a door movable between an open condition and a closed condition relative to the cooking cavity (“While only a single door is required for access, an upper front door 12 and a lower front door 14 are juxtaposed opposite a rear door 16 in the present embodiment” column 3, line 65); 
a heater for generating heat (“A heating element 72 within the air heating chamber” column 4, line 60); 
a fan system for moving heated air within the cooking cavity (“a blower 66 operated by an electric motor 68” column 4, line 54), the fan system operable in both a first mode in which air is moved at a first rate, and a second mode in which either 
air is moved at a second rate, which is lower than the first rate (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49), or 
air is not moved by the fan system; 
a fan system override control configured such that, when the fan system is operating in the first mode, the fan system is automatically switched to operate in the second mode based upon occurrence of a first predefined oven condition (“When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased. It is important that the blower not be completely turned off when the selected temperature is reached. With the blower operating at low speed, a small amount of air will be circulated within the system, allowing the thermostat 90 to obtain an accurate reading of the temperature of the air within the food holding oven” column 5, line 60).

Regarding claim 14, Pingleton discloses the convection cooking oven of claim 13, wherein the first predefined oven condition comprises a call for heat condition of the oven (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49. The call for heat condition is that the call for heat has ended).

Regarding claim 15, Pingleton discloses the convection cooking oven of claim 13, wherein the first predefined oven condition comprises a temperature condition of the cooking cavity (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49).

Regarding claim 16, Pingleton discloses the convection cooking oven of claim 15, wherein the temperature condition is one of: 
(a) a temperature of the cooking cavity reaching either a temperature set point for cooking or a predefined temperature that is below the temperature set point for cooking (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49); or 
(b) a temperature of the cooking cavity remaining within a predefined range of a temperature set point for at least a set time period; or 
(c) a temperature change condition (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49); or 
(d) a rate of temperature change condition.

Regarding claim 17, Pingleton discloses the convection cooking oven of claim 13, wherein the fan system override control is further configured such that, when the fan system is operating in the second mode, the fan override control will automatically switch the fan system back to the first mode based upon occurrence of a second predefined oven condition (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49).

Regarding claim 18, Pingleton discloses the convection cooking oven of claim 17, wherein the second predefined oven condition comprises the absence of the first predefined oven condition (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49).

Regarding claim 19, Pingleton discloses a convection cooking oven, comprising: 
a cooking cavity for receiving food product to be cooked (“a food holding oven 48 is located within the cabinet 18” column 4, line 29); 
a heating system including a heater (“A heating element 72 within the air heating chamber” column 4, line 60) and a fan for moving heated air within the cooking cavity (“a blower 66 operated by an electric motor 68” column 4, line 54), the fan operable in a first mode for moving air at a first rate or in a second mode for moving air at a second rate, wherein the first rate is higher than the second rate (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49); 
a user interface including a control input for selecting one of the first mode or the second mode for operation of the fan system (“the control panel includes an on-off switch 96” column 5, line 45. The on-off switch is a selection of the first mode); and 
a fan override control configured such that, when the first mode is selected, the fan automatically switches to operate in the second mode based upon occurrence of a predefined oven condition (“When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased. It is important that the blower not be completely turned off when the selected temperature is reached. With the blower operating at low speed, a small amount of air will be circulated within the system, allowing the thermostat 90 to obtain an accurate reading of the temperature of the air within the food holding oven” column 5, line 60).

Regarding claim 20, Pingleton discloses the convection cooking oven of claim 19, wherein the predefined oven condition comprises a call for heat condition of the oven (“The blower 66 changes speed during the operation of the apparatus 10. As previously described, the thermostat 90 monitors the temperature of the air within the oven. When the temperature drops below the point set on the control panel, the contact is closed and the heating element 72 is turned on. At the same time, the blower operates at full speed, increasing the volume of air circulating to its maximum for quick recovery of the temperature. When the temperature of the air has reached the selected point, the heating element is turned off and the blower speed decreased” column 5, line 49. The call for heat condition is that the call for heat has ended).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pinglton, in view of Wiker (US 20070012307 A1), hereinafter Wiker.

Regarding claim 5, Pingleton discloses the convection cooking oven of claim 3. 

Pingleton does not disclose wherein the temperature condition is a temperature of the cooking cavity remaining within a predefined range of a temperature set point for at least a set time period.

However, Wiker teaches wherein the temperature condition is a temperature of the cooking cavity remaining within a predefined range of a temperature set point for at least a set time period (“In some embodiments, the oven 20 can include one or more temperature sensors 93, 95 (e.g., thermocouples) coupled to the controller 42 and positioned to detect the BTU output of either or both burners 60, 62. Using such an arrangement of elements, a speed change of the fans 72, 74 can be delayed for a desired period of time in order to prevent undue cycling of the fans 72, 74 as temperatures rise and fall within the tunnel 24 and as the BTU output of the burners 60, 62 rise and fall. In this regard, as the BTU output detected by either or both temperature sensors 93, 95 decreases below a threshold level, power to either or both fans 72, 74 can remain unchanged for a set period of time, after which time power to the fans 72, 74 can be reduced to a standby speed of the fans 72, 74” paragraph [0079]).

In view of Wiker’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the temperature condition is a temperature of the cooking cavity remaining within a predefined range of a temperature set point for at least a set time period as is taught in Wiker, in the convection cooking oven disclosed by Pingleton.
One would have been motivated to include wherein the temperature condition is a temperature of the cooking cavity remaining within a predefined range of a temperature set point for at least a set time period because Wiker states that the delay prevents undue cycling of the fans. Therefore, including the delay will extend the life of the fan of Pingleton.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pingleton, in view of Castillo (US 20190309955 A1), hereinafter Castillo.

Regarding claim 7, Pingleton discloses the convection cooking oven of claim 3. 

Pingleton does not disclose wherein the temperature condition is a rate of temperature change condition.

However, Castillo teaches wherein the temperature condition is a rate of temperature change condition (“the controller 300 can be configured to cause the fan to update (e.g., increase or decrease) a duration of the dry heating cycle and total cooking time based on the periodically detected temperature of the air. In some embodiments, the controller 300 is configured to update the duration of the dry heating cycle and the total cooking time based on a plurality of detected temperatures over time and/or a detected change or rate of change of the temperature of the air circulating within the oven 202.” paragraph [0044]).

Pingleton does not disclose wherein the temperature condition is a rate of temperature change condition. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for interpreting a temperature measurement. In this regard, it is noted that Castillo teaches control based on the rate of change of the temperature. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide Pingleton with control based on the rate of change of the temperature since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pingleton, in view of Johnson (US 20160116171 A1), hereinafter Johnson.

Regarding claim 9, Pingleton discloses the convection cooking oven of claim 8. 

Pingleton does not disclose wherein at least the second effective fan motor operating speed is achieved by pulsed operation of a fan motor associated with a fan of the fan system.

However, Johnson teaches wherein at least the second effective fan motor operating speed is achieved by pulsed operation of a fan motor associated with a fan of the fan system (“method 300 includes step 304 of establishing a normal convection airflow. In some embodiments, such as where convection fan 138 is a variable speed fan, controller 140 may establish a normal convection airflow by operating fan 138 at a set speed, e.g., 50 percent speed, that is stored and/or recognized as the normal convection airflow setting. In other embodiments, such as where convection fan 138 is a single speed fan, controller 140 may establish a normal convection airflow by operating fan 138 in a set duty cycle, e.g., alternating fan 138 between an on state lasting 30 seconds and an off state lasting 30 seconds, that is stored and/or recognized as the normal convection airflow setting” paragraph [0032]).

Pingleton does not disclose wherein at least the second effective fan motor operating speed is achieved by pulsed operation of a fan motor associated with a fan of the fan system. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for operating a fan at a reduced flow rate. In this regard, it is noted that Castillo teaches a duty cycle or pulsed flow to establish a reduced speed. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide Pingleton with a fan duty cycle since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pingleton, in view of Nelson (US 20050006085 A1), hereinafter Nelson.

Regarding claim 10, Pingleton discloses the convection cooking oven of claim 1. 

Pingleton does not disclose wherein the fan system comprises both a first fan and a second fan, in the first mode both the first fan and the second fan run, and in the second mode the first fan runs and the second fan does not run.

However, Nelson teaches wherein the fan system comprises both a first fan and a second fan, in the first mode both the first fan and the second fan run, and in the second mode the first fan runs and the second fan does not run (“The process comprises causing at least one of the first fan and the second fan to operate at a first speed during a first stage; and causing at least one of the first and second fans to reduce speed during an intermediary stage” paragraph [0020] and “During this stage, at least one operating fan reduces its speed relative to another operating fan. In the example described above, for instance, the first fan completely shuts off during this intermediary stage while the second fan continues to operate” paragraph [0048]).

In view of Nelson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the fan system comprises both a first fan and a second fan, in the first mode both the first fan and the second fan run, and in the second mode the first fan runs and the second fan does not run as is taught in Nelson, in the convection oven disclosed by Pingleton.
One would have been motivated to include wherein the fan system comprises both a first fan and a second fan, in the first mode both the first fan and the second fan run, and in the second mode the first fan runs and the second fan does not run because Nelson states “Some fans can only be slowed down to 1/2 speed. Unfortunately, the nominal noise at full speed is so high that even when the speed is reduced to 1/2 or 1/3 full speed, the resulting acoustic noise is still too high for quiet environments.” Therefore, including two separate smaller fans will reduce noise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ichikawa (JP 2001182940 A) “the control of the servo motor M based on the first set temperature difference ΔTa1 is set to the maximum rotational speed Nmax when the detected temperature difference ΔT1 exceeds the set temperature difference ΔTa1, and the detected temperature difference When ΔT1 becomes equal to or less than the first set temperature difference ΔTa1 set by inputting from the input operation panel 23, the rotation speed of the fan 4 is set to a rotation speed N1 lower than the maximum rotation speed Nmax, N1=Nmax/2” paragraph [0032]
Rollet (US 20180152998 A1) “a speed adjuster 1140 is provided and can be slid in the direction of arrow 1150 to increase fan speed, or in the opposite direction to reduce fan speed. The current setting 1160 is shown proximate to the speed adjuster 1140” paragraph [0078]
Morbidelli (EP 2282128 A1) “The temperature inside the cooking chamber 5 is detected by a temperature sensor 20 connected to the control unit 12. In the time interval t0-t1, the fan 9 is operated at a first speed v1. When it detects that the temperature in the cooking chamber is higher than Tref, the control unit turns off the resistors and operates the fan 9 at a speed v2 lower than v1. When afterwards the control unit detects that the temperature in the cooking chamber is lower than Tref (at time t2), the resistors are turned on again and the fan is operated again at the speed v1” paragraphs [0057]-[0060]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762